FILED
                             NOT FOR PUBLICATION                             JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER MCCOTTRELL,                               No. 08-15060

               Plaintiff - Appellant,            D.C. No. CV-07-01089-PJH

  v.
                                                 MEMORANDUM *
ROBERT L. AYERS, Jr.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Walter McCottrell appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       McCottrell contends that his due process rights were violated by the Board’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004 decision finding him unsuitable for parole, because the decision was not

supported by “some evidence,” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam).

Because McCottrell raises no procedural challenges, we affirm.

      Further, because McCottrell has not made a substantial showing of the

denial of a constitutional right, we decline to certify his remaining claims. See 28

U.S.C. 2253(c).

      AFFIRMED.




                                           2                                    08-15060